 

 

Case 20-10

/sd/gos

I

 

Justice LAUT Selber Stiverstein apepanntur cy cam

Bsa Ban Krupte Case fic OF OFT AWARE
Gar Market shreee
bth Floor
WiIMingten, DE 1981
Lay writing your Woner this letler because oF advice from amy

attorneys, Tam a boy Stout Su rvi ver, your honor it took Me the
Courage +o Come forward, Febuary oF +wothousnd and fWwen-+y rc
Thought about it For oyer-rwo years hefere Coming foward
With amy Story teliveing the Sex Ual Abuse that took Place
\N OCtober oF [F705 Twas entoiled iN a Boy Stowe Summer
CAMP through my Foster Parents in the |4 70'5 Uhen
the Seyual &buse. took Plade.,T Wag Fourteen v/ ear 0 Frage
LT iert the foster home. a Very Shoré +i Me (aber after
the Abuse, ANA Out bacle, (Nto the system ar age
fourteen, L ive these MommMents Now aSi write +his Lever
it 15 hard +o CxPlaN the abuse i Fel+ hecause oF My AQAEe
at the time hut the Tecourge oF +he Seyual abuse Change.
My life Ferever IN A Wa, Where \t cames +9 wy mente! .
Bo’ status aNd my Physical being AFHr being chagnese With

PAS, PerSonality aiserder, With other issues li Ke

Co ynuni Coting With Deople family aNd lelding down a Jobard

Finding gain Fut enployment.. Your honor Lam on Social Seausrcty
disibility For Ehe ceason's A hove, E like +o address +h © Bay scouts
oF amer ica AS ot today, The boy scout orgaiNgZar+oy Laok< A
bused vietims like we domt Matter with the baggering they

are doikg With +here reasoning Far oluse Uiedims ater teyiig Fa,
apver ap the pruth oF all the boys that were Rous e.THe truth 1s
"45 QGaNst the law What they, did frying fo CoveMup the abuse WA
should be (rable For Luere Aetlonse y C.LoSING Thank rd tN algal

rar pattie the Hide +o tread Wy S¥ery ANd fle fatare Boy Seed.

 
  

 
Case 20-10343-LSS Doc 3169 Filed 05/06/21 Page 2 of 2

“BSA
ie

 

 

 

 
